—Order unanimously modified on the law and as modified affirmed without costs in accordance with the following Memorandum: Supreme Court erred in denying that portion of defendant’s motion for partial summary judgment seeking dismissal of plaintiffs’ claim for punitive damages. "[PJunitive damages are available for the purpose of vindicating a public right only where the actions of the alleged tort-feasor constitute gross recklessness or intentional, wanton or malicious conduct aimed at the public generally or are activated by evil or reprehensible motives” (Spinosa v Weinstein, 168 AD2d 32, 42-43, quoting Gravitt v Newman, 114 AD2d 1000, 1002). The conduct alleged in the complaint does not approach the level of gross indifference to patient care necessary to support a claim for punitive damages in plaintiffs’ causes of action for either medical malpractice or ordinary negligence (see, Spinosa v Weinstein, supra; Jones v Hospital for Joint Diseases & Med. Ctr., 96 AD2d 498; Twitchell v MacKay, 78 AD2d 125, 130; cf., Graham v Columbia-Presbyterian Med. Ctr., 185 AD2d 753). (Appeal from Order of Supreme Court, Monroe County, *911Ark, J.—Partial Summary Judgment.) Present—Pine, J. P., Balio, Fallon, Doerr and Boehm, JJ.